SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1425
CA 15-00887
PRESENT: SCUDDER, P.J., SMITH, CENTRA, PERADOTTO, AND CARNI, JJ.


WILLIAM SEAVER, PLAINTIFF-APPELLANT,

                      V                                            ORDER

MARIA JAMES, ET AL., DEFENDANTS,
AND MICHAEL BOHALL, JR., DEFENDANT-RESPONDENT.


ANDREWS, BERNSTEIN, MARANTO & NICOTRA, PLLC, BUFFALO (ROBERT J.
MARANTO, JR., OF COUNSEL), FOR PLAINTIFF-APPELLANT.

FELDMAN KIEFFER, LLP, BUFFALO (RACHEL A. EMMINGER OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (John M.
Curran, J.), entered September 11, 2014. The order granted the motion
of defendant Michael Bohall, Jr., for summary judgment and dismissed
the amended complaint and cross claims against him.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    December 23, 2015                    Frances E. Cafarell
                                                 Clerk of the Court